Citation Nr: 0909827	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(cancer) of the tongue, to include as due to exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 through 
September 1966. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which reopened the previously denied claim for 
service connection for cancer of the tongue.

Although the RO characterized the claim as involving the 
Veteran's petition to reopen a previously denied claim, and 
reopened the claim, the record indicates that the Veteran's 
claim for service connection for cancer of the tongue was 
originally denied by rating decision dated in August 2004. 
The Veteran was notified of the decision during the same 
month. However, in September 2004 the Veteran submitted an 
authorization and consent to obtain medical records from the 
Wyoming Cancer Center. In October 2004, the RO received 
records from that facility, as well as the Utah University 
Medical Center, and Rocky Mountain Oncology Center. 

Under 38 C.F.R. § 3.156(b), new and material evidence 
received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a 
timely appeal has been filed (including evidence received 
prior to an 
appellate decision and referred to the agency of original 
jurisdiction 
by the Board of Veterans Appeals without consideration in 
that decision in accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.

The RO apparently considered these provisions with its 
receipt of additional evidence pertaining to the Veteran's 
claim of service connection for PTSD, which was also first 
denied with the claim of service connection for cancer of the 
tongue, but later granted upon receipt of additional medical 
records. The RO granted an effective date of April 12, 2004 
for the grant of service connection for PTSD, representative 
of the date of the original claim.
Stated alternatively, under the provisions of 38 C.F.R. § 
3.156(b), the receipt of additional records within the 
appellate period renders the claim to have been continually 
prosecuted by the Veteran, and it remains an original claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
a Veteran in obtaining private treatment records which may be 
pertinent to his claim. VA is also required in all disability 
claims to obtain the Veteran's service treatment records or 
other relevant service records held or maintained by a 
government entity. 38 U.S.C.A. § 5103A(c)(1).  When VA 
attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008). 

VA has a duty to obtain any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim as such records are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

A review of the claims file reveals that the service 
treatment records from the Veteran's period of service during 
the Vietnam War are not on file, and it does not appear that 
an attempt has been made to obtain them.  A request from May 
2004 indicates that the Veteran's medical and dental service 
records were requested but that they were not at either of 
the locations from where they were requested.  There are no 
subsequent records that indicate that any further 
investigation was done by the RO in an effort to procure the 
Veteran's service treatment records.  In light of the above, 
the Board concludes that an effort should be made to obtain 
the Veteran's service treatment records for his period of 
service.  

The Board regrets any further delay in the Veteran's appeal. 
However, in order for it to make an accurate determination 
based on all the relevant evidence of record, a remand is 
necessary to obtain the outstanding medical records discussed 
above. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.  

2. The AMC/RO must attempt to obtain, and 
associate with the claims file, the 
Veteran's service treatment records from 
the National Personnel Records Center 
(NPRC) or other appropriate facility.  
Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The 
nonexistence on unavailability of such 
records must be verified by each federal 
department of agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  

3. The AMC/RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, if the claim is 
successfully reopened, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. If the 
AMC/RO determines that a VA medical 
examination is necessary, it should 
ensure that the Veteran's claims folder 
and a copy of this remand are provided to 
the examiner who should acknowledge 
receipt and review of this material in 
any report generated as a result of this 
remand.  

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO must then readjudicate the 
Veteran's issue on appeal, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative must 
be provided a Supplemental Statement of 
the Case and given an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




